UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 11, 2012 SIEBERT FINANCIAL CORP. (Exact name of registrant as specified in its charter) New York 0-5703 11-1796714 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 885 Third Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 644-2400 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On June 11, 2012, Siebert Financial Corp. (the “Company”) held its 2012 Annual Meeting of Shareholders.The Company’s shareholders voted on a proposal to elect six directors to hold office until the next annual meeting or until the director’s successor has been duly elected.All six nominees were elected.A tabulation of the final voting results follows: Name For Nominee Authority Withheld From Nominee Broker Non-Votes Muriel F. Siebert 0 Patricia L. Francy 0 Nancy Peterson Hearn 0 Leonard Leiman 0 Jane Macon 0 Robert P. Mazzarella 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIEBERT FINANCIAL CORP. Date: June 14, 2012 By: /s/ Joseph M. Ramos, Jr. Joseph M. Ramos, Jr. Executive Vice President and Chief Financial Officer
